Citation Nr: 0510676	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for chronic nodular tendonitis, secondary to lacerated right 
Achilles tendon (right ankle disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to August 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 2002 rating determination by the Winston-Salem, North 
Carolina, Regional Office (RO).

The issue of entitlement to service connection for varicose 
veins was considered in the rating action on appeal.  It was 
the subject of a notice of disagreement and included in the 
initial statement of the case, but no substantive appeal as 
to that issue is on file.  There are indications that after 
service connected was granted for varicose veins of the right 
leg, the veteran indicated satisfaction with the outcome.  He 
has provided no additional argument on varicose veins in the 
left leg and that issue is not certified to the Board.  
Therefore, consideration is limited to the issue on the title 
page.


FINDINGS OF FACT

1.  The veteran's service connected right ankle disability is 
manifested by marked limited of motion of the right ankle 
with no evidence of ankylosis or malunion of the tibia and 
fibula; the veteran has not submitted evidence tending to 
show that his right ankle disability is unusual, requires 
frequent periods of hospitalization or causes unusual 
interference with work other than that contemplated within 
the schedular standards.

2.  The veteran is in receipt of the maximum schedular rating 
assignable for his right ankle disability.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for chronic nodular tendonitis, secondary to lacerated right 
Achilles tendon, are not met.  38 U.S.C.A.   § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.321, 4.71a, 
Diagnostic Codes 5024-5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also include new notification 
provisions.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004). 

Under 38 U.S.C.A. § 5103, VA Must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating decisions, 
statements of the case, and supplemental statements of the 
case.  By way of these documents, he was informed of the 
criteria for the next higher rating for his service connected 
right ankle, the cumulative evidence already of record and 
why this evidence was insufficient to award the benefit 
sought.  Thus, these documents provided notice of the laws 
and regulations, the cumulative evidence already of record, 
and the reasons and bases for the determinations made 
regarding the claim, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claim.  

In a letter dated in July 2002, VA informed the veteran of 
the VCAA and VA's obligation under the act, to include the 
evidence needed to support his claim.  As to who would obtain 
what part of the evidence needed, the letter informed the 
veteran that the RO would obtain any VA and other federal 
records which he identified as related to his claim, and that 
at his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
The letter instructed the veteran to submit evidence showing 
that his right ankle disability increased in severity, and 
indicated that this evidence may be a doctor's statement 
containing the physical and clinical findings, the results of 
laboratory tests or x-rays and the dates of examinations and 
tests.  The letter also informed the veteran that he could 
submit statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner his disability had become worse.  The letter also 
specifically informed the veteran to send any additional 
evidence he had as soon as possible, which the Board 
construes as reasonably informing him to submit any evidence 
in his possession.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claims, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.

For the above reasons, VA has substantially complied with the 
notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a);38 C.F.R. § 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence): Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice).  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II , the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp . v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination.  In this context, 
his service medical records, VA outpatient treatment records, 
identified private treatment records, and the reports of VA 
examinations in May 2000, October 2002 and August 2003 have 
been associated with the claims folder.  The record reflects 
that in April 2004 the veteran was afforded an opportunity to 
testify before a Veterans Law Judge to advance any and all 
arguments in favor of his claim, but declined to do so.  
Neither the veteran nor his representative asserts that there 
is additional evidence to be obtained or that there is a 
request for assistance that has not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim.  38 C.F.R. § 3.159(c) (2004).


Law and Regulations 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2004), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).

Factual Background

In a July 1983 rating action, service connection was granted 
for chronic nodular tendonitis of the right ankle and a 10 
percent evaluation was assigned.  The record discloses that 
this disability was the subject of subsequent adjudication by 
the RO with the current 20 percent evaluation eventually 
assigned in June 1998.

The veteran filed a claim for increase in May 1999.  In 
support of his claim are VA outpatient treatment records 
dated from 1999 to 2003 which show ongoing treatment for 
right lower extremity problems, including chronic Achilles 
tendonitis.  

During a VA medical examination in May 2000, the veteran 
complained of daily pain and constant swelling.  He also 
reported additional symptoms of weakness, stiffness, 
increased warmth, inflammation and fatigue.  There were no 
complaints of instability and no reports of flare-ups.  The 
veteran used a cane but mainly to spare his right knee which 
he stated had been gradually deteriorating due to arthritis.  
He walked with the right lower extremity slightly everted 
with a flatfooted, short gait but no limp.  His feet were 
long slender with some asymptomatic corn/callus of the toes.  
He had good motion over the toes and forefoot.  There was 
some thickening and hardness over the Achilles with slight 
increased warmth and tenderness.  Range of motion of the 
right ankle revealed dorsiflexion to 10 degrees and plantar 
flexion to 10 degrees.  Extremes of dorsiflexion and plantar 
flexion were painful.  The examiner referred to prior X-rays 
which showed calcification at the Achilles tendon/calcaneal 
area.  

On VA examination in October 2002, the veteran continued to 
complain of constant pain in the posterior foot with no 
flare-ups.  He stated that he was not working because of 
problems with prolonged standing.  He had some deformity with 
a slight hump over the Achilles tendon on the right.  Range 
of motion of the right ankle was painful with dorsiflexion to 
10 degrees and plantar flexion to 10 degrees.  There was no 
evidence of fatigue, weakness or lack of endurance.  There 
was also no evidence of edema, instability, weakness or 
tenderness.  The veteran used a cane and walked with a limp.  
There were no calluses, breakdown, unusual shoe wear, or skin 
or vascular changes.  The veteran did not have hammertoes, 
high arches, claw foot, flat foot or hallux valgus.  

During the most recent VA examination in August 2003, the 
veteran reported that he had been unemployed for six months 
and was unable to keep a job because of problems with his 
right leg.  He stated that he could not stand more than 20 
minutes at a time and occasionally fell.  At the time of the 
examination he was enrolled in school.  He estimated that he 
could walk 30-40 yards before having to stop.  He walked with 
a cane favoring the right leg and limped markedly.  There was 
reduced range of motion of the right ankle with 0 degrees 
dorsiflexion to 20 degrees plantar flexion.  There was about 
a one-inch in diameter bulbous swelling in the Achilles 
tendon on the right, which was only mildly tender.  The 
veteran was unable to walk on his toes because of the 
difficulty with the range of motion of the ankle secondary to 
the injury.

Analysis

The veteran's service-connected right ankle disability has 
been rated by the RO under the provisions of Diagnostic Code 
5024 (tenosynovitis) and Diagnostic Code 5271 (limitation of 
motion of the ankle).  Under these codes, a rating of 10 
percent is warranted where the evidence shows moderate 
limitation of ankle motion.  A 20 percent rating is warranted 
where the evidence shows marked limitation of ankle motion.  
38 C.F.R. § 4.71a.  The normal range of ankle motion is from 
0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 
45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

In this case, the Board notes that the veteran is presently 
receiving the maximum schedular rating Diagnostic Code 5271 
will allow.  The Board will therefore determine whether his 
condition could be rated as higher than 20 percent disabling 
under a separate diagnostic code.

Significantly, the only other ankle-related diagnostic code 
with a maximum rating percentage above 20 percent is 
Diagnostic Code 5270, for ankylosis of the ankle.  However, 
the medical evidence does not show any ankylosis of the right 
ankle.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citations omitted) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure").  The veteran's right ankle is not immobile, as 
he has the ability to move it, albeit in a limited fashion.  
Moreover, no doctor has ever diagnosed him with ankylosis, 
nor has he complained of an inability to move his ankle.  
Therefore, consideration of a rating under Diagnostic Code 
5270 is not warranted.  Although a higher evaluation is 
provided under 38 C.F.R. § 4.71a, Diagnostic Code 5262, it is 
not applicable to this case, since the veteran's service-
connected right ankle disability has not been shown to result 
in malunion or nonunion of the tibia and fibula.

The Board further observes that, in light of the holding in 
Johnston v. Brown, 10 Vet. App. 80 (1997), the veteran is not 
entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45.  
While he has complained of constant pain associated with his 
right ankle, because he has been assigned the maximum rating 
available based on limitation of motion under Diagnostic Code 
5271 the consideration of any functional limitation, in 
addition to the marked limitation of motion, would not result 
in a higher disability rating.  Johnston supra.  Therefore, 
because additional functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.

The Board notes that the veteran has indicated that right 
ankle has severely limited his physical activity and he is 
competent to describe readily visible and identifiable 
symptoms.  However, the evidence does not reveal that he 
possesses the requisite medical knowledge or education to 
make medical determinations.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

The Board has also considered the veteran's claim for an 
increased rating on an extraschedular basis.  Extraschedular 
ratings are awarded in the exceptional case where the 
schedular evaluations are found to be inadequate.  An 
extraschedular evaluation requires a finding that the case 
presents such an unusual or exceptional disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2004).  Although the veteran is 
unemployed, he has not identified any specific factors, which 
may be considered to be exceptional or unusual with respect 
to his right ankle disability in light of VA's schedule of 
ratings; the Board has been similarly unsuccessful.  There is 
nothing unusual for an individual with an ankle disability 
being unable to perform manual labor or jobs requiring 
prolonged standing or walking and that some interference with 
employment, is contemplated in the assigned evaluation for 
the right ankle.  In addition, the veteran has not required 
frequent periods of hospitalization for his right ankle 
disability and the recent VA examination is void of any 
finding of exceptional limitation due to the right ankle 
disability beyond that contemplated by the schedule of 
ratings.  Thus, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
rating is found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that referral 
of this case for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the preponderance of the evidence is against 
assignment of an evaluation in excess of 20 percent for the 
veteran's chronic nodular tendonitis of the right ankle.  
Although the Board sympathizes with the veteran's 
difficulties due to his right ankle disorder, we are 
constrained to abide by VA regulations.  Without ankylosis of 
the right ankle, he simply is not entitled to a schedular 
disability rating higher than 20 percent.  He does not meet 
this criteria, and there is no reasonable doubt on this 
matter that could be resolved in his favor.  The Board has 
considered all potentially applicable diagnostic codes, as 
discussed above.

Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, an evaluation in excess of 20 
percent is not warranted.


ORDER

Entitlement to an increased rating in excess of 20 percent 
for chronic nodular tendonitis, secondary to lacerated right 
Achilles tendon, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


